DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendments, filed on 12/27/2021 regarding rejection of claims 1, 4-11, 13 and 14 has been entered and considered. Claims 1, 4-11, 13 and 14 are amended. Claims 2, 3, 12 are cancelled. Claims 1, 4-11, 13 and 14 are pending. 
3.	Applicant’s arguments filed on12/27/2021 with respect to claims 1, 4-11, 13 and 14 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.
Allowable Subject Matter
4.	Claim 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   Regarding claim s 11 Kondo et al.  [US 20120300749 A1] Fig. 5, discloses in para [0056] the eNB 2 may release the RB when the allocation period has elapsed (upon time-out). Further, in combination with the RB release using the time-out, the eNB 2 may release the RB upon reception of an RB release request issued from the UE 3. For example, since the UE 3 can release the RB when the communication has finished without waiting for the time-out, the decrease of the use efficiency of RBs in the eNB 2 . 
And prior art Kim et al.  [US 20150103683 A1] discloses in para  [0128] That is, for CRS handling operations (i.e., interference cancellation, rate matching at transmitter, suppression or puncturing, etc.) of the neighbor cell, the UE needs to receive a cell ID of each cell (that must perform the above operations), information regarding the number of CRS ports, subframe information (for example, MBSFN configuration) for CRS transmission, bandwidth information required for CRS transmission of the corresponding cell, etc. Therefore, the macro eNB can transmit such CRS information to the UE, and the UE having received the CRS information can perform CRS handling only at a subframe to which CRS causing interference is transmitted, and can also perform the CRS handling at a bandwidth and a RE.

However, prior arts of records Cond and Kim does not teach  

wherein the communication apparatus is a base station, and the circuitry is configured to release the limit on the resources uses for transmitting the reference signaling upon receiving information about canceling the limit on the resources from the neighbor base station.

Therefore, the claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

Claims 1, 5, 6, 8, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US Pub: 20120115521 A1) hereinafter Tong and further in view of Ng et al. (US pub: 20140192734) hereinafter Ng

As to claim 1.  Tong teaches a communication apparatus comprising: circuitry configured to receive information related to interference between a directional beam of the communication apparatus and a directional beam of another communication apparatus; (Tong [0057][0094]  Fig. 9b, serving base station eNB 1 of mobile terminal UE 1 can obtain the respective temporal frequency positions of the demodulation reference signals in interference resource blocks RB 2'' and RB 3'' by cooperating with base station eNB 2 and/or eNB 3 of the neighboring cell)
based on the information, limit resources to be used for transmitting reference signaling via the directional beam of the communication apparatus, (Tong [0057] [0094] Fig. 9a, Fig. 9b, Base station eNB 1 performs puncturing at two positions corresponding to resource block RB 1'' transmitted by base station eNB 1 itself, represented by U1 and V1 (shaded line  in serving resource block RB 1)/ FIG. 9(a) i.e., any signal is prevented from being transmitted in the resource elements U1 and V1 of serving resource block RB 1)'
wherein the reference signaling comprises a channel state information reference signal (CSI-RS) (Tong [0094] power sensing reference signal is transmitted by occupying the position of a CSI reference signal in two-layered resource block RB) 
transmit, to a terminal device, the reference signaling via the limited resources via the directional beam of the communication apparatus; (Tong [0033] [0094] Fig. 3a, Fig. 3b, Fig. 13a, Fig. 13b,  , the power sensing reference signal is transmitted by occupying the position of a CSI reference signal in two-layered RB2” + RB 3”  as  interference and puncturing  is performed at the corresponding position of serving resource block RB1”, which is transmitted to mobile terminal UE 1 by serving cell eNB 1 i.e., RB1 is limited resource, using directional beam pattern).
Tong does not explicitly teach used for channel quality measurement or interference situation detection; in response to the reference signaling, receive information related to the channel quality measurement or the interference situation detection from the terminal device, and notify an operation of the communication apparatus to the communication apparatus.
Ng teaches used for channel quality measurement or interference situation detection; (Ng [0099] CSI-RS is used to measure channel quality) 
in response to the reference signaling, receive information related to the channel quality measurement or the interference situation detection from the terminal device (Ng [0079] Fig. 10, UE receives CSI-RS and feedback measurement reports to eNB)
 (Ng [0129] if the RSRP/CSI-RSRP measurement reports are only sent to the primary CoMP eNB, then the primary CoMP eNB can inform the other secondary CoMP eNBs of the priority order, that allows the primary CoMP eNB to have priority to determine the maximum number of transmission layers for its own transmission i.e., operation of primary eNB)
 therefore, It would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ng with the teaching of Tong because Ng teaches that notifying to another eNB would improve CoMP eNBs probability that the scheduling decisions are aligned without directly exchanging the scheduling information [(Ng [0121])

Claims 13 and 14 are interpreted and rejected for the same reasons as set forth in claim 1. 

As to claim 5.the combination of Tong and Ng and Yi specifically Tong teaches wherein the reference signaling comprises at least one of a reference signal or a reference signal sequence. (Tong [0039] Fig. 5a, 5b, CSI-RS includes CSI-RS RBs)

As to claim 6 the combination of Tong and Ng wherein the resources used for transmitting the reference signaling includes at least one of radio resources or time resources. (Tong [0039] Fig. 5a, b, CSI-RS includes CSI-RS resource block RBs)

As to claim 8 the combination of Tong and Ng specifically Tong teaches wherein 15the communication apparatus is a neighbor base station or a terminal apparatus.  (Tong [0033] Fig. 3a, another eNB2)

Claims 4, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong, Ng and further in view of Yi et al. (US Pub: 20150282036) hereinafter Yi

As to claim  204 the combination of Tong and Ng does not teach wherein the circuitry is configured to change a configuration of the reference signaling. 
Yi teaches wherein the circuitry is configured to change a configuration of the reference signaling.  (Yi [0146] the eNB configure CSI-RS reconfiguration for the ePDCCH sets, or one of the ePDCCH sets since the RLF or the switch trigger of a serving cell is occurred, CSI-RS reconfiguration is associated with a Cell ID of Transmission Point, or at least one of CSI-RS resource or CSI process or a cell associated with a new PQI for the ePDCCH set corresponding to small cell in a cluster)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Yi with the teaching of Tong and Ng because Yi teaches that reconfiguring CSI-RS ePDCCH sets would allow to recover data of RLF serving cell using the reconfigured ePDCCH set or CSI-RS reconfiguration associated with a new PQI to the ePDCCH set. (Yi [0150])
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong, Ng and further in view of Farajidana et al. (US Pub: 20110244877) hereinafter Farajidana
As to claim  107 the combination of Tong and Ng does not teach teaches wherein the configuration is related to changing a transmission period of the reference signaling.
(Farajidana [0060] [0068] CSI-RS transmissions occur only in subframe #0 and in some other designs, CSI-RS  transmissions scheduled in more subframes--e.g., subframes 0 and 1, by limiting the number of CRS antenna ports to 2, the OFDM symbol containing CRS for antenna ports 2 and 3 used for CSI-RS transmissions, this re-allocation of CRS increases the number of available CSI-RS symbols to 48 in a normal subframe i.e., change transmission period of reference signal)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Farajidana with the teaching of Tong Ng because Farajidana teaches that transmitting CSI-RS according to resource pattern would allow UE to perform a channel quality estimate based on the channel state information reference signal. (Farajidana [002])

Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong, Ng and further in view of Kondo (US Pub: 20120300749) hereinafter Kondo

As to claim 9. The combination of Tong and Ng specifically Tong teaches on the resources used for transmitting  the reference signaling  (Tong [0033] [0094] Fig. 3a, Fig. 3b, Fig. 13a, Fig. 13b,  , the power sensing reference signal is transmitted by occupying the position of a CSI reference signal in two-layered RB2” + RB 3”  as  interference and puncturing  is performed at the corresponding position of serving resource block RB1”, which is transmitted to mobile terminal UE 1 by serving cell eNB 1 i.e., RB1 is limited resource, using directional beam pattern).
Tong does not teach wherein the circuitry is configured to release the limitation [  ] when a predetermined condition is satisfied.
Kondo teaches wherein the circuitry is configured to release the limitation [  ] when a predetermined condition is satisfied  (Kondo [0080]  [0081] when the allocation period T i.e., predetermined condition,  has elapsed without receiving the re-allocation request from the UE 43, the NB 42 may cancel the restriction on the radio resource)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kondo with the teaching of Tong and Ng because Kondo teaches that releasing radio resources would allow to reduce uplink transmission power. (Kondo [0081])
As to claim 10 the combination of Tong, Ng and Kondo specifically Kondo teaches wherein the predetermined condition is a time elapsed from initiation of limiting the resources used for transmission of the reference signalling exceeds a predetermined 5period.  (Kondo [0062]-[0065] Fig. 9, at 607, eNB notify RB1 and allocation period to UE3, after completion of communication with eNB at step 710, UE3 sends release request to eNB at step 711,  when this release request has disappeared without reaching the eNB 2, in a step S712, the eNB 2 determines that the allocation period of the RB1 to the UE 3 has elapsed (time-out), in a step S713, the eNB 2 releases the RB1 upon occurrence of the time-out)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kondo with the teaching 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/Primary Examiner, Art Unit 2413